Citation Nr: 0502725	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-20 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had service from March 1953 to March 1955.  He 
had no combat or foreign service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In a May 1991 rating decision, the RO granted entitlement to 
a VA pension.  The veteran was found to be incompetent, and 
100 percent disabled due to a nonservice-connected 
schizophrenic disorder.  In a July 2001 rating decision, the 
RO granted entitlement to a special monthly pension based 
upon the veteran's need aid and attendance.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, nor 
did he have service outside of the United States.

2.  No evidence is available to corroborate any of the 
stressors claimed by the veteran.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service, nor 
incurred as a result of any incident of service. 38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claims by correspondence dated in 
July 2001.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

The July 2001 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the May 
2003 statement of the case (SSOC).  In light of the actual 
notice provided, the Board finds that any content deficiency 
in the July 2001 notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

Legal Criteria.  Service connection may be established by a 
showing that the veteran currently suffers from a disorder 
that is attributable to disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2004).  The Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2004).

The Board notes that the applicable rating criteria for 
service connection for PTSD, 38 C.F.R. § 3.304(f), were 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (codified 
at 38 C.F.R. § 3.304(f) (2002)).  

Under the previous regulations, if the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  Under the current 
regulations, the reference to combat citations was removed.  
Nonetheless, if the evidence does not establish that the 
veteran engaged in combat with the enemy, a veteran's lay 
testimony regarding in-service stressors is insufficient to 
establish the occurrence of the stressor and the claimed 
stressor must be corroborated by 'credible supporting 
evidence'.  38 C.F.R. § 3.304(f) (2004).

Background.  The veteran served on active duty in the United 
States Army from March 1953 to March 1955, and had no service 
outside of the United States.  The service records fail to 
reveal that the veteran had been in combat and there are no 
awards or decorations indicative of combat status.  

Service medical records are silent as to any complaints, 
treatment, or diagnosis of a mental disorder.  The induction 
examination in March 1953 as well as the separation 
examination in March 1955 are silent as to any psychiatric 
complaints or findings.

There are no relevant records for over 35 years after the 
veteran left military service.  In October 1990, the RO 
received a claim for service connection for schizophrenia, 
paranoid type, with auditory hallucinations, anxiety and 
paranoid delusions.

A letter in February 1991 from Young S. Choi, M.D., noted the 
veteran had been seen at the Cumberland County Mental Health 
Center since August 1990.  He had a history of schizophrenia 
with various hospitalizations and suffered from paranoid 
delusions and auditory hallucinations.

In a March 1991 VA examination, the examiner noted that there 
were no medical records available for review.  The veteran 
was accompanied by his spouse and an interpreter.  The 
veteran complained of being afraid all the time; not 
sleeping; becoming very irritable; and, at times manifesting 
bizarre behavior.  The diagnosis was schizophrenia, paranoid 
type, characterized by flattened affect, bizarre behavior, 
hallucinations, in auditory spheres, paranoid delusions, and 
illogical thinking.  

In April 2001, the veteran filed a claim for PTSD.  He 
reported his in-service stressors as being assigned to a 
troopship, which was scheduled to go to Korea.  Prior to 
leaving Puerto Rico he was reassigned and left the troopship.  
Several of his friends who had been on the troopship were 
"killed in action by the Mongolians."  He found out about 
their deaths from local newspapers.  He had feelings of guilt 
that they had died and he wasn't able to help them.  He had 
nightmares that someone was coming to kill him.  He also 
dreamed that his dead friends were telling him that he was a 
coward.  

In an August 2001 letter, Edmundo Rivera, M.D., reported that 
the veteran was currently his patient.  He stated the 
following:

Based on my evaluation, and his history, 
it is clear that he has developed 
symptoms of a Post Traumatic Stress 
Disorder, and subsequently Schizophrenia, 
related to stressors, perceived losses, 
that took place while he was in the Armed 
Forces.

In an August 2001 letter, the veteran's wife claimed that 
"most of the things that you ask are impossible to get.  You 
must have record of a fire that happened in the offices in 
St. Louis years ago and all records were destroyed."

By rating action in December 2001 service connection was 
denied for PTSD.  In making that determination the RO noted 
that the veteran was not a combat veteran and the evidence 
was inadequate to establish that a stressful condition 
occurred.  The RO also held that the available evidence did 
not show a confirmed diagnosis of PTSD.

In June 2002, the veteran's spouse stated, in essence, that 
the veteran was on a troopship scheduled to leave for Korea.  
At the last moment he was pulled from the troopship and 
reassigned to "Henry Barracks in Cayey, P.R."  His unit 
went to Korea where several of his friends were killed.  As a 
result he now suffers from a psychiatric disorder.  In 
addition she alleged that his records were destroyed in, 
"the St. Louis Fire."

The file contains several duplicate medical records and 
statements from the veteran's spouse, in essence, repeating 
the same allegations.  In addition the veteran's service 
records appear to be complete and of record.  There does not 
appear to be any evidence of missing or damaged service 
records due to the 1973 fire in the St. Louis Records center. 

Analysis. The Board has reviewed all the evidence of record 
including the service personnel and medical treatment 
records.  These are all silent as to a psychiatric disorder.  
In a letter dated in August 2001, Dr. Rivera indicated that 
the veteran had developed PTSD as a result of stressors that 
took place while he was in the military service.  The 
diagnosis appears to be based in large part on a history 
provided by the veteran and his spouse.

Despite the veteran's assertions of stressors that caused him 
to suffer from PTSD, the Board finds that no documentation 
can be located to confirm the veteran's claimed in-service 
stressors.  The service personnel records show that the 
veteran received training in artillery.  The veteran's DD 
Form 214 reflect that he earned no decorations, medals, 
badges, ribbons, or awards indicative of combat service.  He 
had no service outside of the United States, nor does he 
claim to have engaged in combat with the enemy.  Because the 
veteran did not engage in combat with the enemy, his 
statements alone are not enough to establish the occurrence 
of the alleged stressors.  Service connection for PTSD 
requires credible supporting evidence that the claimed in-
service stressors actually occurred.  38 C.F.R. § 3.304.

While veteran has been diagnosed with PTSD, critical elements 
of this diagnosis, most fundamentally those concerning the 
existence of a stressor or stressors, appear to be based 
wholly upon statements of history provided by the veteran.  
The question of whether he was exposed to a stressor in 
service is a factual determination and the Board is not bound 
to accept such statements simply because treating medical 
providers may have done so.  Wilson v. Derwinski, 2 Vet. App. 
614 (1992); Wood v. Derwinski, 1 Vet. App. 190, 
reconsideration denied, 1 Vet. App. 406 (1991).

Thus, the veteran's claim fails because there is no 
supporting evidence that the claimed in-service stressors 
actually occurred.  38 C.F.R. § 3.304(f).  The veteran's 
statements regarding in-service stressors are insufficient to 
establish the occurrence of a stressor and must be 
corroborated by 'credible supporting evidence'."  Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); see also Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).  The Board finds that there is no 
evidence to support the veteran's assertions as to his 
claimed stressors and that given the nature of the claimed 
stressors, it would be futile to attempt to additional 
development. 

The Board finds that there is no credible supporting evidence 
that a claimed in-service stressors actually occurred.  
Absent credible supporting evidence that a claimed in-service 
stressors actually occurred, an essential element for a grant 
of service connection for PTSD is not established.  38 C.F.R. 
§ 3.304(f) (2002); Cohen v. Brown, 10 Vet. App. 128 (1997).  
In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


